                                 Case 15-11419-LMI           Doc 100       Filed 06/26/19       Page 1 of 2


Notice of Appearance




                                            IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE SOUTHERN DISTRICT OF FLORIDA
                                                         MIAMI DIVISION

IN RE                                                                               Case No. 15-11419-LMI
                                                                                    Chapter 13

POLICARPE E. DESRAVINES
EMILIA DESRAVINES

Debtors (s)


                       NOTICE OF WITHDRAWAL OF POST PETITION MORTGAGE FEES, EXPENSES, AND
                                      CHARGES (DOC FILED ON MARCH 15, 2018)

                          COMES NOW Champion Mortgage Company, by and through its undersigned attorney, hereby
withdraws its Notice of Post Petition Mortgage Fees, expenses and Charges (Doc filed on 3-15-18).


                          I HEREBY CERTIFY that on this 26th day of June, 2019 I electronically filed the foregoing with
the Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing to the
following CM/ECF participants:

                          I hereby certify that I am admitted to the Bar of the United States District Court for the Southern
                          District of Florida and I am in compliance with the additional qualifications to practice in this
                          Court set forth in Local Rule 2090-1(A).




                                                                           /s/ Shirley Palumbo
                                                                            Shirley Palumbo, Esq.
                                                                            Florida Bar No. 73520
                                                                            Greenspoon Marder LLP
                                                                            City Place, 525 Okeechobee Blvd.
                                                                            Suite 900
                                                                            Tel: (954)491-11120
                                                                            Fax: (954)343-6982
                                                                            Email: shirley.palumbo@gmlaw.com
                Case 15-11419-LMI   Doc 100   Filed 06/26/19   Page 2 of 2




Mailing List:

Policarpe E. Desravines
Emilia Desravines
420 NW 84 Terrace
Miami, FL 33150

Trustee
Nancy K. Neidich
www.ch13herkert.com
POB 279806
Miramar, FL 33027

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130

Carolina A Lombardi
3000 Biscayne Blvd # 500
Miami, FL 33137
